ITEMID: 001-75284
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: ICLI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They currently live in Istanbul. They are represented before the Court by Mr M.A. Kırdök, Mr Özcan Kılıç and Mr Hasan Kemal Elban, lawyers practising in Istanbul.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that another person, Bira İçli, appears to be the owner of the property in question according to the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 4 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by the security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 § b of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that no investigation into her allegations would be undertaken as the perpetrators of the alleged acts could not be identified.
On an unknown date the applicant filed petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to her village.
On 31 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following reply to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that another person, Ali Murat Akyer, appears to be the owner of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 7 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
On 10 October 2001 the applicant lodged a petition with the District Governor’s office in Ovacık requesting permission to return to her village and to use her property.
The applicant received no response to her petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of Ovacık district in Tunceli, where her husband, Saycan İçyer owned property. Saycan İçyer died in 1999.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
The applicant contends that on 3 March 1999 her husband Saycan İçyer filed a petition with the Prime Minister’s office, the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to his village. However, the application does not contain the petition in question. The Public Relations Unit of the Prime Minister’s Office sent a letter, dated 17 March 1999, stating that the petition Mr Saycan İçyer lodged with the Prime Minister’s office had been transmitted to the Ministry of the Interior for consideration.
On 24 September 2001 the applicant filed petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to her village.
The applicant received no response to her petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that the applicant did not submit any certificate attesting his ownership of property in Eğrikavak.
On 3 October 1994 the security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 5 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 24 September 2001 the applicant lodged petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where his father owns property. It is to be noted that the applicant did not submit any certificate to the Court attesting his ownership of property in Eğrikavak.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 5 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 24 September 2001 the applicant lodged petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that the applicant did not submit any certificate to the Court attesting her ownership of property in Eğrikavak with her application.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 5 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
On 25 September 2001 the applicant filed petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to her village.
On 1 October 2001 her petitions were received by these offices.
The applicant received no response to her petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that another person, Aydın İçyer, appears to be the owner of the property in question on the documents submitted to the Court.)
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
In 2000 the applicant lodged a petition with the District Governor’s office in Ovacık requesting permission to benefit from the pre-fabricated housing units that would be built.
On 22 November 2000 the District Governor’s office in Ovacık sent a reply to the applicant stating:
“Your petition requesting permission to benefit from the prefabricated housing units has been received. However, the new houses will be used by those who are already residents in prefabricated buildings.
Your petition will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 25 September 2001 the applicant filed further petitions with the Governor’s office in Tunceli and with the District Governor’s office in Ovacık requesting permission to return to his village.
On 1 October 2001 his petitions were received by these offices.
The applicant received no response to his petitions within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 4 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
On 23 August 2001 the applicant filed petitions with the Parliament and with the Governor’s office in Tunceli requesting permission to return to her village and to use her property.
On 16 November 2001 the applicant received the following response from the Governor’s office in Tunceli:
“The petition that you lodged with the Commission for Petitions of the Parliament has been transmitted to the Governor’s office in Tunceli and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli. He owns property in Eğrikavak and also in the neighbouring village of Bilgeç.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Ovacık, where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
On 24 August 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village. The applicant also submitted a document to the Court, a petition to the Governor’s office in Tunceli, which does not bear any stamp or sign proving that it was filed with this office.
On 1 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 4 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On an unknown date the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 19 April 2001 the State of Emergency Unit of the Governor’s office in Tunceli sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’. Besides, returning to your village is at your discretion.”
The applicant alleges that on 25 June 2001 he went to the District Governor’s office in Ovacık in order to inform the authorities that he would return to Eğrikavak. In the District Governor’s office he was told to inform the District Gendarmes Headquarters instead. The applicant contends that a gendarmes captain from the Headquarters, whose first name is Murat, told him that it was not allowed to return to the village for security reasons. The applicant and two other persons, namely Nari İren and Merali İçli, drafted a note on this refusal. This note is attached to the Mr Kalik’s application to the Court. The applicant did not submit any official document to the Court certifying the refusal of the District Gendarmes Headquarters.
On 17 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village.
On 21 August 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his above petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli. He owns property in Eğrikavak and also in the neighbouring village of Bilgeç.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 4 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On an unknown date the applicant lodged a petition with the District Governor’s office in Ovacık requesting permission to return to his village. The applicant also submitted a document to the Court, a petition dated 23 August 2001 and addressed to the Governor’s office in Tunceli, which does not bear any stamp or sign proving that it was filed with this office.
On 31 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli. He owns property in Eğrikavak and also in the neighbouring village of Bilgeç.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 27 September 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 31 October 2001 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Nari İren and Mehmet İren appear to be the owners of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 24 December 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 16 January 2002 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Nari İren and Mehmet İren appear to be the owners of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 25 December 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 16 January 2002 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that another person, Mahmut Kalik, appears to be the owner of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 25 December 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 16 January 2002 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicants lived in Eğrikavak, a village of the Ovacık district in Tunceli, where they owns property. It is to be noted that their father Ali Nakış appears to be the owner of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their family then moved to Istanbul, where they currently live.
On 24 December 2001 the applicants filed separate petitions with the District Governor’s office in Ovacık requesting permission to return to their village.
On 16 January 2002 the State of Emergency Unit of the District Governor’s office in Ovacık sent the following response to the applicants separately:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli. He owns property in Eğrikavak and also in the neighbouring village of Bilgeç.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 19 December 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 27 December 2001 the District Governor’s office in Ovacık received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that Zeynel Kan and Abdullah Kan appear to be the owners of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 4 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces on 3 October 1994.
On 9 December 1994 the Ovacık Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the office of the Administrative Council in Ovacık, in accordance with Article 4 (b) of Decree no. 285 and the Law on the Prosecution of Civil Servants (Memurin Muhakematı Kanunu).
On 25 October 1995 the Administrative Council sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
In the meantime, in 1995, the applicant filed a petition with the District Governor’s office in Ovacık requesting financial aid. On 27 June 1995 she received a reply from this office stating that, following the examination of the situation of Ovacık inhabitants, the necessary aid would be provided. However, she has not received any aid.
In 2000 the applicant filed another petition with the District Governor’s office in Ovacık requesting authorisation to return to her village.
On 20 July 2000 the District Governor’s office in Ovacık sent the following response to the applicant:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 10 July 2001 the applicant lodged a further petition with the District Governor’s office in Ovacık requesting permission to return to Eğrikavak.
On 31 October 2001 she a response similar to that of 20 July 2000 from the State of Emergency Unit of the District Governor’s office in Ovacık.
Until October 1994 the applicant lived in Eğrikavak, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that the applicant’s husband Kazım Yay, appears to be the owner of the property in question on the documents submitted to the Court.
On 3 October 1994 security forces forcibly evacuated Eğrikavak on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Adana, where they currently live.
On 4 January 2002 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to her village and financial aid.
On 16 January 2002 the District Governor’s office in Ovacık received her petition.
The applicant received no reply to her petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family moved to Manisa. They then moved to Istanbul, where they currently live.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to her village and to use her property.
On 27 August 2001 the Governor’s office in Tunceli received her petition.
The applicant received no response to her petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that the applicant’s father Hamo Akgül appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 15 August 2001 the applicant sent a petition to the Governor’s office in Tunceli requesting information on possible compensation for their evacuation from their village and permission to return to his village.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that the applicant’s father Ahmet Ağgül appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 10 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of her house by security forces on 5 October 1994.
On 25 October 1995 the office of Administrative Council of the District Governor’s office in Ovacık sent a letter to the applicant stating that there would not be an investigation into her allegations as the perpetrators of the alleged acts could not be identified.
In 2000 the applicant lodged a petition with the Governor’s office in Tunceli requesting permission to return to her village.
On 11 April 2000 she received the following response from the State of Emergency Unit of the Governor’s office in Tunceli:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 28 September 2001 the applicant filed a further petition with the District Governor’s office in Ovacık requesting permission to return to her village.
On 2 October 2001 the District Governor’s office in Ovacık received her petition.
The applicant received no reply to her petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property.
On 5 October 1994 security forces forcibly evacuated tKarataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 2 October 2001 the applicant lodged a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 8 October 2001 the District Governor’s office in Ovacık received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that, on the documents submitted to the Court, other persons with the family name “Aktaş” appear to be the owners of the property in question.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 10 October 1994 the applicant’s wife, Suna Aktaş lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of their house by the security forces on 5 October 1994.
On 25 October 1995 the office of Administrative Council of the District Governor’s office in Ovacık sent a letter to Suna Aktaş stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 14 February 2000 the applicant lodged a petition with the Governor’s office in Istanbul to be sent to the Governor’s office in Tunceli, requesting permission to return to his village and to use his property.
On 11 April 2000 the State of Emergency Unit of the Governor’s office in Tunceli responded the applicant, stating:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village.
The applicant received no response to his above petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that, on the documents submitted to the Court, other persons with the family name “Aktaş” appear to be the owners of the property in question.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
On 17 September 1999 the applicant lodged a petition with the Ministry of the Interior requesting permission to return to her village.
On 20 October 1999 she received a response from the District Governor’s office in Ovacık stating:
“... The struggle against terrorism in our region has been continuing intensively and positive result is being achieved.
Our government has been working on the solutions to the problems you have mentioned in your petition and you will be informed by the District Governor’s office when it is possible to return to the villages ...”
On the same date the Governor’s office in Tunceli sent a letter to the Ministry of the Interior. It stated that the inhabitants Karataş had left their village in 1994 due to terrorist incidents and that return to these villages would be possible when the security of the region is re-established.
In 2000 the applicant lodged another petition with the Governor’s office in Tunceli requesting permission to return to her village.
On 11 April 2000 she received the following response from this office:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to her village.
They received no response to her above petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that, on the documents submitted to the Court, other persons with the family name “Aktaş” appear to be the owners of the property in question.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 6 October 1994 the applicant lodged a petition with the Public Prosecutor’s office in Ovacık complaining about the burning down of his house by the security forces on 5 October 1994.
On 25 October 1995 the office of Administrative Council of the District Governor’s office in Ovacık sent a letter to the applicant stating that there would not be an investigation into his allegations as the perpetrators of the alleged acts could not be identified.
On 13 August 2001 the applicant filed a further petition with the Governor’s office in Tunceli requesting permission to return to his village.
They received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village and to use his property.
On 27 August 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 24 September 2001 the applicant lodged a petition with the Governor’s office in Tunceli requesting permission to return to his village and to use his property.
On 25 September 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village and to use his property.
On 27 August 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.)
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village and to use his property.
On 27 August 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that other persons with the name “Kırmızıtaş” appear to be the owners of the property in question.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 19 October 2001 the applicant sent a petition, dated 13 August 2001, to the Governor’s office in Tunceli requesting permission to return to his village.
He received no response to his petition within the 60-day period prescribed by Law no. 2577.
The applicant is a retired worker who owns property in Karataş, a village of the Ovacık district in Tunceli. It is to be noted that on the documents submitted to the Court, other persons with the family name “Güngör” appear to be the owners of the property in question.
Although he was not a permanent resident of Karataş, the applicant used to spend his holidays in his house in the village, prior to the evacuation of the village.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property.
On 5 October 2001 the applicant filed a petition with the Presidency of the Parliament in Ankara requesting compensation for his loss on account of the destruction of his house in Karataş and permission to return to his village.
On 8 October 2001 the Presidency of the Parliament received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where she owns property. It is to be noted that, on the documents submitted to the Court, other persons with the family name “Ağgül” appear to be the owners of the property in question.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and her family then moved to Istanbul, where they currently live.
In 2000 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to her village.
On 11 April 2000 she received the following response from the State of Emergency Unit of the Governor’s office in Tunceli:
“Your petition requesting permission to return to your village has been received by the District Governor’s office and will be considered under the ‘Return to the Village and Rehabilitation Project’.”
On 23 August 2001 the applicant lodged a further petition with the Governor’s office in Tunceli.
The applicant received no response to her above petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicants lived in Karataş, a village of the Ovacık district in Tunceli, where they own property. The applicants also own land in the neighbouring village of Cevizlidere.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Istanbul, where they currently live.
On 23 August 2001 the applicants lodged a petition with the Governor’s office in Tunceli to be submitted to the Ministry of the Interior. In their petition the applicants alleged that their houses had been burned down and their village evacuated on 5 October 1994, and that they were denied access to their lands in Karataş and Cevizlidere since then. They requested compensation for their loss and permission to return to their villages.
They received no response to their petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that the applicant’s father Kazım Kırmızıtaş appears to be the owner of the property in question on the documents submitted to the Court
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 19 October 2001 the applicant lodged a petition, dated 13 August 2001, with the Governor’s office in Tunceli requesting permission to return to his village.
He received no reply to his petition within the 60-day period prescribed by Law no. 2577.
Until October 1994 the applicant lived in Karataş, a village of the Ovacık district in Tunceli, where he owns property. It is to be noted that Bira Bozoğlu appears to be the owner of the property in question on the documents submitted to the Court.
On 5 October 1994 security forces forcibly evacuated Karataş on account of disturbances in the region. They also destroyed the applicant’s property. The applicant and his family then moved to Istanbul, where they currently live.
On 23 August 2001 the applicant filed a petition with the Governor’s office in Tunceli requesting permission to return to his village and to use his property.
On 27 August 2001 the Governor’s office in Tunceli received his petition.
The applicant received no response to his petition within the 60-day period prescribed by Law no. 2577.
The official records indicated that the inhabitants of Eğrikavak and Karataş had evacuated their village on account of intense terrorist activities in the region and threats issued by the PKK (Workers’ Party of Kurdistan) terrorist organisation against the villagers. The security forces had not forced the applicants to leave their village.
Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages. In this connection, in a letter of 15 October 2002 the District Governor of Ovacık informed the applicants that they could return to their villages and resume their economic activities if they wished. He further noted that all villages were open for re-settlement and that the authorities had been carrying out maintenance work to repair the infrastructure of the villages in the region.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
